Citation Nr: 0917805	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  97-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation under 38 U.S.C.A. § 1151 
in excess of 50 percent for dementia and anxiety disorder due 
to hypertensive and hypoxic episode (dementia and anxiety).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans' Affairs 
(VA) Regional Office (RO) that granted entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for dementia and anxiety and assigned an initial 30 
percent evaluation, effective March 28, 1996.  

In January 2000, the Veteran testified in a hearing at the 
RO.  A copy of the hearing transcript has been associated 
with the file. 

During the pendency of this appeal, by a March 2000 rating 
decision, the RO increased the disability rating of the 
Veteran's psychiatric disability to 50 percent, effective 
February 22, 1996.  Because the increase in evaluation of the 
Veteran's psychiatric disability does not represent the 
maximum ratings available for the condition, this claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

When this matter was previously before the Board in March 
2003, it was remanded in light of the Veteran's request to 
testify before a Veterans Law Judge at the local VA office.  
In a December 2004 letter, the RO advised the Veteran of the 
date, time and location of his January 2005 Board hearing, 
however, in December 2004, the Veteran withdrew his request 
to testify at a Board hearing.

The Board subsequently remanded this case in March 2005 for 
further development.





FINDING OF FACT

The Veteran's dementia and anxiety disorder due to 
hypertensive and hypoxic episode is manifested by anxiety, 
impaired memory and concentration, some impaired cognition, 
neutral to euphoric mood, an appropriate and full to broad 
ranged affect, some difficulty dealing with others, 
hypervigilence, exaggerated startle, some withdrawal, sleep 
disturbance, nightmares and irritability; Global Assessment 
of Functioning (GAF) scores ranged from 35 to 85.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 50 percent for dementia and anxiety disorder due to 
hypertensive and hypoxic episode have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic 
Codes 9305, 9400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 in the February 1997 
rating decision, he was not provided with notice of the VCAA, 
as it was not passed until 2000.  He was initially provided 
notice of VCAA in February 2002.  Additional VCAA letters 
were sent in April 2005 and October 2005.  The VCAA letters 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  Thereafter, 
the Veteran received additional notice in March 2006, 
pertaining to the downstream disability rating and effective 
date elements of his claim, with subsequent re-adjudication 
in a February 2009 Supplemental Statement of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

Moreover, it is well to observe that compensation under 
38 U.S.C.A. § 1151 for dementia and anxiety disorder due to 
hypertensive and hypoxic episode has been established and an 
initial rating for this condition has been assigned.  Thus, 
the Veteran has been awarded the benefit sought, and such 
claim has been substantiated.  See Dingess v. Nicholson, 19 
Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice 
is no longer required as to this matter, because the purpose 
for which such notice was intended to serve has been 
fulfilled.  Id.  Also, it is of controlling significance 
that, after awarding the Veteran compensation under 
38 U.S.C.A. § 1151 for dementia and anxiety disorder due to 
hypertensive and hypoxic episode and assigning an initial 
disability rating for this condition, he filed a notice of 
disagreement contesting the initial rating determination.  
See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 
38 C.F.R. § 3.159(b) to add subparagraph (3), which provides 
VA has no duty to provide section 5103 notice upon receipt of 
a notice of disagreement).  The RO furnished the Veteran a 
Statement of the Case that addressed the initial rating 
assigned for his dementia and anxiety disorder due to 
hypertensive and hypoxic episode, included notice of the 
criteria for a higher rating for that condition, and provided 
the Veteran with further opportunity to identify and submit 
additional information and/or argument, which the Veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examinations and statements and 
testimony from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.

The Veteran's current dementia and anxiety disorder due to 
hypertensive and hypoxic episode is rated under Diagnostic 
Codes 9305 and 9400 and is evaluated pursuant to the General 
Rating Formula for Psychoneurotic Disorders which provides 
for the following ratings:  

A 100 percent rating is warranted when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  A GAF score ranging from 61 to 
70 indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score 
ranging from 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious 
symptoms and serious impairment in social, occupational, or 
school functioning (e.g., no friends), while a GAF score of 
31 to 40 indicates major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2008).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

Analysis

The Board initially notes that as the Veteran was granted 
compensation under 38 U.S.C.A. § 1151 due to the operation in 
September 1992 for a gastroesophageal condition (as evidenced 
by private and VA records submitted), the residuals resulting 
from that surgery are rated under Diagnostic Codes 9305 and 
9400 and evaluated pursuant to the General Rating Formula for 
Psychoneurotic Disorders for the Veteran's current dementia 
and anxiety.  The Board notes that the evidence of record 
indicates the Veteran's gastroesophageal condition was 
related to a motor vehicle accident in service, however, this 
separate issue is not before the Board.

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his dementia 
and anxiety disorder due to hypertensive and hypoxic episode 
warrants a higher rating.  Specifically he claims that his 
symptoms warrant a 70 percent evaluation.  He also claims 
that due to his impaired memory and concentration problems at 
work, he had to retire in 1999.

The Veteran testified at a hearing before the RO in January 
2000.  He stated that he had taken time off from work in the 
past due to anxiety for "a day here and there" and, as a 
result of his mental problems, was told by his supervisor at 
work that he would be put into disability retirement.  The 
Veteran testified that he lost a lot of his mental 
capabilities and had retired in January 1999.  Since his 
retirement, he stated that he had less stress and was more 
relaxed.  The Veteran reported difficulty with short term 
memory, although his hobbies still included hunting, fishing 
and woodworking.  His wife also testified that since his 
hospitalization in 1992, he was more "short-fused" or 
irritable when trying to remember something. 

Private medical records from June 1995 to March 2002 reflect 
the Veteran was diagnosed with anxiety and depression with 
symptoms including memory loss, anxiety, depression, 
flashbacks, sleep disturbance and a history of panic attacks.  
In a June 1995 report, the Veteran was evaluated for 
suspected memory loss and testing revealed that he was of 
high intellect and had good cognitive abilities except for 
problems with memory, which had declined and adversely 
affected certain cognitive abilities at a near severe level.  
In response to indications of early dementia, a November 1995 
MRI revealed a normal image of the brain.  In a January 2002 
private report, the Veteran reported trouble sleeping and 
anxiety for which he was taking medication.  He was diagnosed 
with anxiety and assigned a GAF score of 35.

VA outpatient treatment reports from March 1995 to September 
2008 reflect that the Veteran was continually treated for 
mental health problems.  A March 1995 report reflected that 
the Veteran was treated for a decreased memory and June 1995 
reports reflect that the Veteran was treated for symptoms 
including loss of memory and was diagnosed with dementia and 
organic brain syndrome with a prominent memory retention 
problem.  An April 1997 report noted possible early 
Alzheimer's.  The Veteran initially sought a psychiatry 
consultation at the VA in June 2001 and thereafter, from 
January 2002 to September 2008, he saw a psychiatrist every 
three months.  During this period, the Veteran was diagnosed 
with major depression, generalized anxiety disorder versus 
mood disorder, dysthymic disorder, mild organic brain 
syndrome, mild cognitive impairment, mild cognitive 
impairment secondary to hypoxia and anxiety disorder not 
otherwise specified.  Anxiety disorder had been the most 
recent diagnosis.

VA outpatient treatment reports in June 2001 and January 2002 
reflected symptoms of sleep difficulty, social withdrawal, 
irritability, lack of interest, forgetfulness and poor 
memory, difficulty remembering the recent past, poor recall, 
and clear speech with slow response.  Thereafter, VA 
outpatient treatment reports reflect the Veteran's symptoms 
included alertness and orientation in all three spheres, no 
evidence of psychosis, no evidence of mania or hypomania, a 
neutral mood, an appropriate affect with full range, no 
suicidal or homicidal ideation, no auditory or visual 
hallucinations, mild anxiety, sensorium was grossly intact.  
During this period he also reported that he built furniture, 
worked in his daughter's new home finishing the basement and 
he enjoyed being with his grandson as well as cooking, 
hunting and fishing.  From August 2003 to May 2006, the 
Veteran reported that he was sleeping well.  In August 2006 
and November 2006, the Veteran stated that his memory may 
have improved over the past 15 years or so as it certainly 
was not as bad as in 1992.  GAF scores from March 1995 to 
September 2008 ranged from 65 to 85.  

In an April 1996 VA general medical examination, the Veteran 
reported symptoms of progressive memory loss, difficulty 
performing his employment activities, and an inability to 
perform at a normal level.  The examiner found he was capable 
of managing his benefit payments on his own and diagnosed him 
with progressive memory loss secondary to ischemic episode 
from esophageal dysmotility dilation which was secondary to 
trauma in the service.

In a September 1996 VA psychiatric examination, the Veteran 
reported symptoms of  a decreased ability to learn new 
information and a poor retention and recall of new 
information, although the ability to remember previously 
learned information was fine.  He also reported anxiety, a 
shorter temper, irritability, aggression, forgetfulness, 
sleep difficulty, nightmares, easy startle by touch, 
withdrawal from lifelong friends and doing less hunting and 
fishing than before.  The Veteran reported difficulty with 
keeping up at work due to his memory and concentration 
problems and worried about downsizing.  The examiner found no 
flashbacks, no psychogenic amnesia, maintenance of hobbies 
including hunting and fishing, maintenance of friendships as 
well as marital and fatherly relationships, concentration was 
fine, hypervigilence about cars on the road, exaggerated 
startle to touches in the night and amnesia related to 
medical condition and concentration problems.  

A mental status examination revealed the Veteran was alert, 
pleasant and cooperated with no acute distress, orientation 
to day was off by one day, some short term memory recall 
problems, no problems with long term memory, a stressed and 
anxious mood and affect, no suicidal or homicidal ideation, 
the Veteran was not assaultive or psychotic, insight and 
judgment were adequate.  The examiner concluded that the 
Veteran had a very significant hypoxic episode resulting in 
changes in his memory function and executive function.  The 
Veteran was diagnosed with anxiety disorder due to general 
medical conditions which were the result of residuals of a 
Jeep accident, including undiagnosed esophageal stricture and 
esophageal dysfunction and dementia and associated difficulty 
in carrying out his work functions.   He was also diagnosed 
with dementia due to hypotensive and hypoxic episode with 
disturbance of short-term memory and executive function.  The 
examiner found the Veteran was competent to manage any 
benefits to which he was entitled.  He was assigned a GAF 
score of 62.

In an October 2003 VA psychiatric examination, the Veteran 
reported symptoms of anxiety which were controlled by 
medications and had improved over time, cognition impairment, 
sleep improvement with medication, slight irritableness and 
no profound difficulties with memory.  The Veteran also 
reported sustaining good relationships in general, enjoyment 
of many things including working around the house, fishing, 
hunting, spending time with himself and close friends and 
participation in community as firehouse volunteer.  Objective 
testing found the Veteran was alert and oriented, a reliable 
historian with good eye contact and unremarkable speech.  
Other objective findings included a euthymic mood, broad 
ranged affect, no suicidal or homicidal ideation, thought 
processes were clear, coherent, goal directed and logical, 
thought content free of any obsessions, compulsions, 
delusions or hallucinations.  No evidence of any major 
concentration of memory disturbances.  Judgment and insight 
were pretty good.  Some cognitive difficulty was found with 
naming consecutive presidents and scales and the Veteran was 
pretty well versed in upcoming short term events.  While the 
Veteran described slight difficulties in terms of thought 
processing, the examiner did not pick up on any obviously 
gross disorders and the Veteran did not feel that his 
cognition was progressively worsening.  The Veteran was aware 
of a psychological component with his cognition difficulties 
in which his response is anxiety when asked a cognitive 
question.  The examiner did not pick up on any gross 
deficits.  The Veteran was oriented to person, place and 
time, his vocabulary and syntax were good and there were no 
difficulties verbally and generally thought processes were 
within normal limits with no tangentiality or forgetfulness 
with slight possible memory difficulties were noted.  He was 
diagnosed with anxiety disorder, not otherwise specified, in 
partial remission.  A GAF score of 65 to 75 was assigned.

In a May 2007 VA psychological examination, the Veteran 
reported symptoms of memory problems, recurring dreams, sleep 
problems, difficulty acquiring and retaining new information, 
anxiety, irritability, short temper, withdrawal from lifelong 
friends, abandoning old hobbies like fishing and hunting and 
he was easily startled by touch.  The Veteran also reported 
that difficulty with memory contributed to more anxiety and 
confusion at work which ultimate led him to early retirement 
in 1999.  Prior to retirement, he worked as a computer 
systems analyst since 1976.  

A mental status examination revealed the Veteran was alert, 
oriented and coherent in all three spheres, he maintained 
good eye contact, his affect was euthymic and broad ranged, 
thought content was free from delusions or hallucinations, he 
was able to maintain employment status as a computer analyst 
with some difficulty and he had been working at the same job 
for several years with possible benefit from over learning 
and past experience.  The examiner noted that the U.S. Naval 
Depot did not report any job irregularities.  No signs of 
suicidal ideation were noted.  The Veteran reported memory 
and thinking were abnormal and a fear of failure rendered him 
more anxious than otherwise which contributed to 
forgetfulness.  He had problems with sequence and wrote 
himself notes to avoid losing his train of thought.  The 
examiner noted problems with sequential remembering and 
delays in performance, however, he found that the Veteran 
managed to complete his term of employment, suggesting that 
his cognitive or memory deficits were not profound.  The 
examiner concluded that the Veteran's memory suffered a 
change and a decline secondary to hypoxia, pressure and 
anxiety and that the tests of ability indicated that he had a 
higher pre-morbid intelligence than the one he attained 
subsequently which may explain why he was able to complete 
his term of employment.  The deficit was estimated at a near 
severe level.  In an addendum to the examination, the Veteran 
was diagnosed with dementia due to a medical condition: 
hypotensive and hypoxic episodes.  He was assigned a GAF 
score of 55.

After a careful review of the evidence of record, the Board 
finds that the Veteran's dementia and anxiety disorder due to 
hypertensive and hypoxic episode does not warrant an 
evaluation in excess of 50 percent at any time since the 
effective date assigned on February 22, 1996.  The record is 
absent of symptoms consisting of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships so as to warrant a 70 percent 
disability rating.  In this regard, the Board notes the VA 
examinations found some impairment to memory and 
concentration, no gross deficits or severe impairments were 
noted and the Veteran's thought processes, judgment and 
insight were within normal limits.  The May 2007 VA examiner 
found that the Veteran's cognitive or memory deficits were 
not profound.  In addition, the October 2003 VA examiner did 
not find any gross deficits or major concentration of memory 
disturbances and had normal thought processes with mild 
memory difficulties.  

The Board observes that the Veteran reported in several VA 
outpatient treatment reports that his sleep was good and 
memory function had not decreased and, in fact, possibly 
improved over the past 15 years.  In addition, Veteran also 
reported no profound difficulties with memory and stated that 
he did not feel that his cognition was worsening in the 
October 2003 VA examination.  Finally, the Board notes that 
the Veteran was able to maintain effective relationships with 
his wife and children, his hobbies of fishing, hunting, 
cooking, building furniture and working on his daughter's 
house continued throughout the duration of this appeal, his 
mood was predominantly euphoric in the October 2003 and May 
2007 VA examinations and he volunteered as a firefighter.  

While the record reflects that the Veteran's predominant 
symptoms consisted of anxiety, impaired memory, cognition and 
concentration, the objective medial evidence of record 
suggests these symptoms did not worsen and the Veteran 
reported some improvement over time.  The Board also 
acknowledges that the Veteran's symptoms including anxiety, 
impaired memory and concentration, impaired cognition, 
neutral to euphoric mood, an appropriate and full to broad 
ranged affect, some difficulty dealing with others, 
hypervigilence, exaggerated startle, some withdrawal, sleep 
disturbance, nightmares and irritability are adequately 
compensated for under the 50 percent criteria.  The evidence 
also reflects that the Veteran was able to maintain 
employment status as a computer analyst with some difficulty 
for years, he was able to maintain relationships with his 
wife and children in addition to attending psychiatry 
appointments every three months at the VA and enjoying his 
hobbies and volunteer work.  As such, the Board finds that 
the criteria considered under the 70 percent disability 
rating is not demonstrated by the objective evidence of 
record and the Veteran's depression symptoms are, in fact, 
considered and provided for in the criteria for a 50 percent 
disability rating.  Thus, the Board finds that the Veteran's 
dementia and anxiety disorder due to hypertensive and hypoxic 
episode more nearly approximates the 50 percent disability 
rating assigned.

In addition, the Veteran's GAF scores ranged from 35 to 85, 
however, as the score of 35 was assigned only on one 
occasion, the Board notes that the Veteran's GAF scores were 
more often assigned from 62 to 85 with the most recent VA 
examination assigning a GAF score of 55.  Thus, the 
predominant GAF scores from 55 to 85 indicate transient and 
mild to moderate symptoms.  As noted above, evaluations are 
not assigned based solely upon GAF scores, and the 
symptomatology described in the record fails to more nearly 
approximate the criteria for a 70 percent rating at any point 
during the course of the appeal.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's dementia and anxiety disorder due to 
hypertensive and hypoxic episode presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due 
solely to the Veteran's dementia and anxiety disorder due to 
hypertensive and hypoxic episode.  The evidence of record 
reflects that the Veteran maintained employment until his 
retirement in 1999 from which he only took off "a day here 
and there" for anxiety, he reported an improvement in sleep 
and memory and has been able to function appropriately and 
independently and maintain effective relationships and 
hobbies.  In addition, there is no evidence of psychiatric 
hospitalizations or prescribed bed rest by a physician for 
his psychiatric symptoms.  As a result, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation in excess of 50 percent at any 
time since the effective date assigned for dementia and 
anxiety disorder due to hypertensive and hypoxic episode on 
February 22, 1996.  See Fenderson, 12 Vet. App. at 125-26.  
That is to say, the Veteran's disability has been no more 
than 50 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial disability rating in excess 
of 50 percent for dementia and anxiety disorder due to 
hypertensive and hypoxic episode is not warranted at any time 
since the effective date assigned in February 22, 1996.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is accordingly denied.


ORDER

An initial evaluation under 38 U.S.C.A. § 1151 in excess of 
50 percent for dementia and anxiety disorder due to 
hypertensive and hypoxic episode is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


